DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 11/12/2021 has been entered.  Claims 1-20 are pending.  The amendments to the claims and abstract overcome each and every objection previously set forth in the Non-Final Office Action mailed on 8/13/2021, except for a few claim objections which do not appear to have been addressed.  These claim objections are written again below.

Claim Objections
Claims 1, 13, and 17 are objected to because of the following informalities:  
-Claim 1, line 9: please correct “the connection portion” to “the connection section”
-Claim 13, line 4: please correct “a medical assistance devices” to “a medical assistance device”
-Claim 13, line 8: please correct “the connection portion” to “the connection section”
-Claim 17, line 5: please correct “medical devices is unwound” to “medical devices are unwound”

Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 9, 13-14, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foley et al. (US 2016/0136391 A1).
Regarding claim 1, Foley discloses a medical assistance device (catheter pack 10, see Figs. 4-15) configured to be connected to a medical device (catheter C) (see Fig. 4 and 7, par. [0071]), the medical device (catheter C) being configured to be insertable into a biological lumen and used in a procedure in the biological lumen (see par. [0071]), the medical assistance device (catheter pack 10) comprising:
	a support (base structure of Fig. 6);

	a connection section (section of spool or spindle 26 which connects to distal end D of catheter C, see par. [0077], see annotated Fig. 9 below) which is provided in the winding unit (spool or spindle 26) and is connected to an end portion (distal end D) of the medical device (catheter C), the connection portion (section of spool or spindle 26 which connects to distal end D of catheter C, see par. [0077], see annotated Fig. 9 below) configured to rotate along with the winding unit (spool or spindle 26) along an outer peripheral portion of the winding unit (spool or spindle 26) (see Fig. 9, par. [0077], “If the distal end D of the catheter C is secured or connected to the spindle 26, it may be connected to…a rotatable portion…of the spindle 26”).

    PNG
    media_image1.png
    359
    446
    media_image1.png
    Greyscale


	Regarding claim 2, Foley discloses the medical assistance device according to claim 1, wherein the winding unit (spool or spindle 26) has a grip portion (cavity 38) 

	Regarding claim 9, Foley discloses the medical assistance device according to claim 1, wherein the winding unit (spool or spindle 26) has an introduction portion (chamber 30) which is spatially connected to the connection section (section of spool or spindle 26 which connects to distal end D of catheter C, see par. [0077], see annotated Fig. 9 above) and into which a working fluid used at a time of the procedure is fed (see par. [0077]).

	Regarding claim 13, Foley discloses a medical system (see Figs. 4-15), the medical system comprising:
	one or more medical devices (catheter C), the one or more medical devices (catheter C) configured to be insertable into a biological lumen and used in a procedure in the biological lumen (see par. [0071]); and
	a medical assistance device (catheter pack 10), the medical assistance device (catheter pack 10) including a support (base structure of Fig. 6), a winding unit (spool or spindle 26) which is rotatably provided about a support shaft (pin or peg 28) with respect to the support (base structure of Fig. 6) and winds the one or more medical devices (catheter C) (see par. [0076]), and a connection section (section of spool or spindle 26 which connects to distal end D of catheter C, see par. [0077], see annotated Fig. 9 above) which is provided in the winding unit (spool or spindle 26) and is connected to an end portion (distal end D) of the one or more medical devices (catheter 

Regarding claim 14, Foley discloses the medical system according to claim 13, wherein the winding unit (spool or spindle 26) of the medical assistance device (catheter pack 10) has a grip portion (cavity 38) which is rotationally operated (see par. [0084]-[0085], spindle engagement member 56 grips within cavity 38 to rotate the spool or spindle 26).

Regarding claim 19, Foley discloses the medical system according to claim 13, wherein the winding unit (spool or spindle 26) has an introduction portion (chamber 30) which is spatially connected to the connection section (section of spool or spindle 26 which connects to distal end D of catheter C, see par. [0077], see annotated Fig. 9 above) and into which a working fluid used at a time of the procedure is fed (see par. [0077]).

Regarding claim 20, Foley discloses the medical system according to claim 13, wherein the one or more medical devices (catheter C) include a catheter (catheter C) (see par. [0071]).

Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sawada (US 2013/0184805 A1).
Regarding claim 10, Sawada discloses a medical assistance device (20, see Fig. 4) configured to be connected to two or more medical devices (28a-b), the two or more medical devices (28a-b) configured to be insertable into a biological lumen and used in a procedure in the biological lumen (see par. [0042] and [0052]), the medical assistance device (20) comprising:
a support (38);
two or more winding units (30, 32), each of the two or more winding units (30, 32) rotatably provided about a support shaft (94) with respect to the support (38) (see Fig. 6, par. [0064]) and configured to independently wind one of the two or more medical devices (28a-b) (see par. [0061]); and
two or more connection sections (84, 86) being provided in the two or more winding units (30, 32) and configured to be connected to an end portion of each of the two or more medical devices (28a-b) (see par. [0063]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 3-4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Foley et al. (US 2016/0136391 A1), as applied to claims 1 and 13 above, in view of McConnell et al. (US 2003/0122021 A1).
Regarding claim 3, Foley discloses the medical assistance device according to claim 1.  However, Foley fails to state a biasing unit which is connected to the support and the winding unit and biases the winding unit in a direction in which the medical device is wound.
	McConnell teaches a medical assistance device (see Fig. 2) further comprising a biasing unit (spring 206) which is connected to the support (housing 200) and the winding unit (spool 112) (see par. [0038]) and biases the winding unit (spool 112) in a direction in which the medical device (flexible conduit 102) is wound (see par. [0038]).  
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the medical assistance device of Foley to include a biasing unit as taught by McConnell in order to automatically wind the medical device, rather than manually wind the medical device (see McConnell par. [0038]).

	Regarding claim 4, modified Foley teaches the medical assistance device according to claim 3 substantially as claimed.  However, modified Foley fails to state a lock mechanism which is provided in the support and configured to stop a rotating operation of the winding unit biased by the biasing unit.
	McConnell teaches a medical assistance device (see Fig. 2) further comprising a lock mechanism (retainer 204) which is provided in the support (housing 200) and 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the medical assistance device of modified Foley to include a lock mechanism as taught by McConnell in order to fix the dispensed length of the medical device at any desired point without occluding the medical device (see McConnell par. [0038]-[0040]).

	Regarding claim 15, Foley discloses the medical system according to claim 13.  However, Foley fails to state that the medical assistance device further comprises: a biasing unit which is connected to the support and the winding unit and biases the winding unit in a direction in which the one or more medical devices are wound; and a lock mechanism which is provided in the support and configured to stop a rotating operation of the winding unit biased by the biasing unit.
McConnell teaches a medical system (see Fig. 2) wherein the medical assistance device (device of Fig. 2) further comprises: a biasing unit (spring 206) which is connected to the support (housing 200) and the winding unit (spool 112) (see par. [0038]) and biases the winding unit (spool 112) in a direction in which the one or more medical devices (flexible conduit 102) are wound (see par. [0038]); and a lock mechanism (retainer 204) which is provided in the support (housing 200) and configured to stop a rotating operation of the winding unit (spool 112) biased by the biasing unit (spring 206) (see par. [0038]-[0040]).
.

Claims 5-8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Foley et al. (US 2016/0136391 A1), as applied to claims 1 and 13 above, in view of Beyar et al. (US 2006/0229587 A1).
Regarding claim 5, Foley discloses the medical assistance device according to claim 1.  However, Foley fails to state a rotation drive unit which is provided in the support and configured to generate a rotation force for rotating the winding unit when a voltage is supplied to the rotation drive unit.
	Beyar teaches a medical assistance device (see Fig. 3) comprising a rotation drive unit (first main gear 81 and second main gear 82) which is provided in the support (propelling device 28) and configured to generate a rotation force for rotating the winding unit (position translation rollers 91/92) when a voltage is supplied to the rotation drive unit (first main gear 81 and second main gear 82) (see par. [0100] and [0113]).


	Regarding claim 6, modified Foley teaches the medical assistance device according to claim 5 substantially as claimed.  However, modified Foley fails to state a rotation detection unit configured to detect a rotation angle of the winding unit; and a control unit configured to receive a signal transmitted from the rotation detection unit and configured to calculate a winding length and an unwinding length of the medical device from a predetermined position, based on the rotation angle detected by the rotation detection unit.
Beyar teaches a medical assistance device (see Fig. 3) further comprising a rotation detection unit (encoder or position sensor attached to shaft 93 — see par. [0113]) configured to detect a rotation angle of the winding unit (position translation rollers 91/92); and a control unit configured to receive a signal transmitted from the rotation detection unit (encoder or position sensor attached to shaft 93 — see par. [0113]) and configured to calculate a winding length and an unwinding length of the medical device (guide wire) from a predetermined position, based on the rotation angle detected by the rotation detection unit (encoder or position sensor attached to shaft 93 — see par. [0113]) (see par. [0114]). 


Regarding claim 7, modified Foley teaches the medical assistance device according to claim 6 substantially as claimed. However, modified Foley fails to state that based on the rotation angle detected by the rotation detection unit, the control unit is configured to control the rotation drive unit to unwind the medical device when the control unit detects a force in a direction in which the medical device is unwound, and the control unit is configured to control the rotation drive unit to wind the medical device when the control unit detects a force in a direction in which the medical device is wound.
Beyar teaches a medical assistance device (see Fig. 3) wherein based on the rotation angle detected by the rotation detection unit (encoder or position sensor attached to shaft 93 — see par. [0113]), the control unit is configured to control the rotation drive unit (first main gear 81 and second main gear 82) to unwind the medical device (guide wire) when the control unit detects a force in a direction in which the medical device (guide wire) is unwound (i.e. the control unit causes the drive unit to rotate in one direction to insert the guide wire), and the control unit is configured to control the rotation drive unit (first main gear 81 and second main gear 82) to wind the 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the medical assistance device of modified Foley with the control functions of as taught by Beyar in order to wind/unwind the medical device automatically via a remote controlled system rather than direct user manipulation (see Beyar par. [0085] and [0100]).

Regarding claim 8, modified Foley teaches the medical assistance device according to claim 5 substantially as claimed. However, modified Foley fails to state that the rotation force for rotating the winding unit is a first rotation force; wherein the rotation drive unit for generating the first rotation force is a first rotation drive unit; and a second rotation drive unit which generates a second rotation force for rotating the medical device about an axis of the medical device connected to the connection section.
Beyar teaches a medical assistance device (see Fig. 3) wherein the rotation force for rotating the winding unit (position translation rollers 91/92) is a first rotation force; wherein the rotation drive unit (first main gear 81 and second main gear 82) for generating the first rotation force is a first rotation drive unit; and a second rotation drive unit (rollers 83/84) which generates a second rotation force for rotating the medical device (guide wire) about an axis of the medical device (guide wire) connected to the connection section (area of connection between guide wire and winding unit) (see par. [0102]). 


Regarding claim 16, Foley discloses the medical system according to claim 13. However, Foley fails to state that the medical assistance device further comprises a rotation drive unit which is provided in the support and configured to generate a rotation force for rotating the winding unit when a voltage is supplied to the rotation drive unit; a rotation detection unit configured to detect a rotation angle of the winding unit; and a control unit configured to receive a signal transmitted from the rotation detection unit and configured to calculate a winding length and an unwinding length of the one or more medical devices from a predetermined position, based on the rotation angle detected by the rotation detection unit.
Beyar teaches a medical system (see Fig. 3) wherein the medical assistance device (system 20) further comprises a rotation drive unit (first main gear 81 and second main gear 82) which is provided in the support (propelling device 28) and configured to generate a rotation force for rotating the winding unit (position translation rollers 91/92) when a voltage is supplied to the rotation drive unit (first main gear 81 and second main gear 82) (see par. [0100] and [0113]); a rotation detection unit (encoder or position sensor attached to shaft 93 — see par. [0113]) configured to detect a rotation angle of the winding unit (position translation rollers 91/92); and a control unit configured to 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the medical system of Foley with a drive unit as taught by Beyar in order to wind/unwind the medical device automatically via a remote controlled system rather than direct user manipulation (see Beyar par. [0085] and [0100]). Further, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the medical system of Foley to further include a rotation detection and control unit as taught by Beyar in order to indicate obstacles encountered by the medical device during winding/unwinding and generate an appropriate response such as stopping medical device movement, retracting the medical device, generating an alarm, etc. (see Beyar par. [0114]).

Regarding claim 17, modified Foley teaches the medical system according to claim 16 substantially as claimed. However, modified Foley fails to state that based on the rotation angle detected by the rotation detection unit, the control unit is configured to control the rotation drive unit to unwind the one or more medical devices when the control unit detects a force in a direction in which the one or more medical devices are 
Beyar teaches a medical system (see Fig. 3) wherein based on the rotation angle detected by the rotation detection unit (encoder or position sensor attached to shaft 93 — see par. [0113]), the control unit is configured to control the rotation drive unit (first main gear 81 and second main gear 82) to unwind the one or more medical devices (guide wire) when the control unit detects a force in a direction in which the one or more medical devices (guide wire) are unwound (i.e. the control unit causes the drive unit to rotate in one direction to insert the guide wire), and the control unit is configured to control the rotation drive unit (first main gear 81 and second main gear 82) to wind the one or more medical devices (guide wire) when the control unit detects a force in a direction in which the medical device (guide wire) is wound (i.e. the control unit causes the drive unit to rotate in the opposite direction to retract the guide wire) (see par. [0100], [0113]-[0114]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the medical system of modified Foley with the control functions as taught by Beyar in order to wind/unwind the medical device automatically via a remote controlled system rather than direct user manipulation (see Beyar par. [0085] and [0100]).

Regarding claim 18, modified Foley teaches the medical system according to claim 17 substantially as claimed. However, modified Foley fails to state that the rotation 
Beyar teaches a medical system (see Fig. 3) wherein the rotation force for rotating the winding unit (position translation rollers 91/92) is a first rotation force; wherein the rotation drive unit (first main gear 81 and second main gear 82) for generating the first rotation force is a first rotation drive unit; and a second rotation drive unit (rollers 83/84) which generates a second rotation force for rotating the one or more medical devices (guide wire) about an axis of the one or more medical devices (guide wire) connected to the connection section (area of connection between guide wire and winding unit) (see par. [0102]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the medical system of modified Foley with the second rotation drive unit as taught by Beyar in order to wind/unwind the medical device automatically via a remote controlled system rather than direct user manipulation (see Beyar par. [0085], [0100], and [0102]).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sawada (US 2013/0184805 A1), as applied to claim 10 above, in view of Beyar et al. (US 2006/0229587 A1).
Regarding claim 11, Sawada discloses the medical assistance device according to claim 10.  However, Sawada fails to state two or more rotation drive units, the two or more rotation drive units provided in the support and configured to generate a rotation force for rotating the two or more winding units when a voltage is supplied to the two or more rotation drive units.
Beyar teaches a medical assistance device (see Fig. 3) comprising two rotation drive units (81/82), the two rotation drive units (81/82) provided in the support (28) and configured to generate a rotation force for rotating the two or more winding units (91/92) when a voltage is supplied to the two or more rotation drive units (81/82) (see par. [0100] and [0113]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sawada with the drive units of Beyar in order to insert/retract the medical device automatically via a remote controlled system rather than direct user manipulation (see Beyar par. [0085] and [0100]).

Regarding claim 12, modified Sawada teaches the medical assistance device according to claim 11 substantially as claimed. However, modified Sawada fails to state two or more rotation detection units configured to detect a rotation angle of the two or more winding units; a control unit configured to receive a signal transmitted from the two or more rotation detection units and configured to calculate a winding length and an unwinding length of the two or more medical devices from a predetermined position, based on the rotation angle detected by the two or more rotation detection units; and 
Beyar teaches a medical assistance device (see Fig. 3) further comprising two rotation detection units (shaft 93 and encoder or position sensor attached to shaft 93 — see par. [0113]) configured to detect a rotation angle of the two or more winding units (91/92); a control unit configured to receive a signal transmitted from the two or more rotation detection units (shaft 93 and encoder or position sensor attached to shaft 93 — see par. [0113]) and configured to calculate a winding length and an unwinding length of the two or more medical devices (guide wires) from a predetermined position, based on the rotation angle detected by the two or more rotation detection units (shaft 93 and encoder or position sensor attached to shaft 93 — see par. [0113]) (see par. [0114]); and wherein based on the rotation angle detected by each of the two or more rotation detection units (shaft 93 and encoder or position sensor attached to shaft 93 — see par. [0113]), the control unit is configured to control each of the two or more rotation drive units (81/82) to unwind the two or more medical devices (guide wires) when the control unit detects a force in a direction in which the two or more medical devices (guide wires) are unwound (i.e. the control unit causes the drive unit to rotate in one direction to insert the guide wires), and the control unit is configured to control the two or more rotation 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Sawada with the control functions of Beyar in order to insert/retract the medical device automatically via a remote controlled system rather than direct user manipulation (see Beyar par. [0085] and [0100]) and to indicate obstacles encountered by the medical device during insertion/retraction and generate an appropriate response such as stopping medical device movement, retracting the medical device, generating an alarm, etc. (see Beyar par. [0114]).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 11/12/2021 with respect to claim 10 have been fully considered but they are not persuasive.
	Applicant argues that Sawada does not disclose that each of the winding units independently wind one of the two or more medical devices as recited in claim 10.  However, Sawada discloses one winding unit (shaft 30) which winds one medical .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783